                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                  No. 7:16-CV-00144-FL

PATRICIA A. LANGEVIN,               )
                                    )
                    Plaintiff       )
                                    )
       v.                           )                   ORDER
                                    )
NANCY A. BERRYHILL,                 )
 Acting Commissioner of             )
 Social Security,                   )
                                    )
                    Defendant.      )
____________________________________)

                  Plaintiff’s counsel filed a motion for approval of attorney’s fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), in the amount of $ 13,318.25. Attorney’s

fees under section 206(b) are paid from past-due benefits awarded to a successful claimant. 42

U.S.C. § 406(b). Plaintiff has previously been awarded attorney’s fees under the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of $ 6,060.12, however, these fees were

applied, in full, to debts previously owed by Plaintiff, by the Department of the Treasury. No

EAJA fees are to be refunded to Plaintiff in this matter. Defendant filed a response, stating that

under Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a

reasonable fee.

       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $13,318.25.

       This 3rd day of October, 2018.

                                                _______________________________
                                                LOUISE W. FLANAGAN
                                                UNITED STATES DISTRICT JUDGE
